DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
 	Applicant’s election without traverse of Group I (Claims 21-31) in the reply filed on 01/19/2021 is acknowledged.
 	Claims 32-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2021.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claim 21-27, 29 and 31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/083,030 in view of Bourg, Jr. et al. (US 2012/0088019) in view of Reese et al. (US 2014/0083309).
Regarding claim 21, ‘030 discloses “a closed processing system for treating elongated food products” (Claim 16), comprising:
 	“a housing bounding a process space, with a feed opening arranged in the housing and a discharge opening arranged in the housing for respectively carrying elongated food products into the process space and discharging elongated food products from the process space” (Claim 16);
 	“a transport path for displacing the elongated food products through the process space” (Claim 16);
 	“at least one airflow generator for generating an airflow in the process space” (Claim 16);
 	“at least one detector for detecting process conditions in the process space” (Claim 16),
 	‘030 is silent regarding at least one airflow conditioner for conditioning the generated airflow and wherein the detected process conditions include at least the relative humidity and wherein the system is arranged to control the process conditions by adjusting the at least one airflow generator and/or at least one airflow conditioner based on the detected relative humidity.
 	Bourg, Jr. et al. teaches “at least one airflow conditioner” (220) for conditioning the generated airflow; wherein “the detected process conditions include at least the absolute humidity” (para.0019, i.e., monitor changes in the absolute humidity) and wherein “the system is arranged to control the process conditions by adjusting the at least one airflow generator and/or at least one airflow conditioner based on the detected relative humidity” (paragraph 0019, i.e., monitoring changes in the absolute humidity in the exhaust air exiting the secondary dryer, and adjusting the fan speed in the exhaust and recirculation streams accordingly. Paragraph 0034, last six lines, i.e., said absolute humidity sensor detects a moisture disturbance in said secondary dryer … adjusts the recirculation stream fan speed as a second response to said moisture disturbance, adjusts the exhaust stream fan speed as a third response to said moisture disturbance). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘030 with Bourg, Jr. et al., by adding Bourg, Jr. et al.’s at least one airflow conditioner and humidity sensor to ‘030’s system, provide a benefit of maintaining proper humidity for cooking food. 
 	Reese et al. teaches “the sensed humidity is the relative humidity” (para.0017, i.e., a first relative humidity (RH) sensor for measuring the relative humidity and para.0121, i.e., a relative humidity (RH) sensor 62 is provided for sensing the relative humidity of the circulating air of the upper cavity). ‘030 teaches a cooking system for cooking food. Resse et al. teaches a cooking apparatus for cooking food. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify ‘030. with Reese et al., by replacing modified ‘030’s humidity sensor with Reese et al.’s relative humidity (RH) sensor (para.0007), to measure the relative humidity of circulating air in the cooking cavity for controlling proper humidity inside the cooking cavity or maintain the quality of a pre-cooked food product (abstract) as taught by Reese et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of maintaining proper temperature for pre-cooked food. One skilled in the art would have found it obvious to substitute modified 030’s humidity sensor with Reese et al.’s relative humidity (RH) sensor (para.0007) are both 
 	Regarding claim 22, modified ‘030 discloses “the at least one airflow generator is located downstream of the at least one airflow conditioner” (Bourg, Jr. et al., para.0021 discuss about the recirculation streams.  Fig.2 shows the at least one airflow generator 210 is located downstream of the at least one airflow conditioner 220 because the air is circulate substantially clockwise inside the chamber. Please noted that the air stream is blown by the fans 210 downward and circulate to inside the chamber) and wherein “the at least one airflow generator is located upstream of the transport path” (Bourg, Jr. et al., fig.2 shows the at least one airflow generator 210 is located upstream of the transport path. Please noted that the transport path starts from top to bottom).
 	Regarding claim 23, modified ‘030 discloses “the at least one airflow generator is configured to control the speed of the generated airflow” (Bourg, Jr. et al., para.0007, i.e., air velocity flowing through the oven is adjusted using recirculation fan speed. Para. 0019, i.e., adjust the fan speed in the exhaust and recirculation streams accordingly. Please noted that 210 is recirculation fan).
 	Regarding claim 24, modified ‘030 discloses “the at least one airflow conditioner is configured to control the temperature and/or the humidity of the generated airflow” (para.0024, i.e., However, in order to bring the temperature and recirculation fan speeds back (up or down) to the desired set point, the exhaust fan speed is adjusted, which takes moisture out of the system when increased or leaves moisture in the system when decreased, and allows the controls system to return the temperature and recirculation fan speeds to their mean-centered condition or set point. Please noted that exhaust fan is 220).
Regarding claim 25, modified ‘030 discloses “the at least one detector is configured to detect the process conditions in the process space continuously” (Bourg, Jr. et al., para.0021 discuss about the humidity sensor. Reese et al. discuss about the type of the humidity sensor. Para.0022 discuss about the humidity sensor is capable of measuring the process conditions (humidity) continuously about every 5 to 30 seconds because this process can be repeated in a continuous manner).
 	Regarding claim 26, modified ‘030 discloses “the at least one detector is configured to detect the process conditions in the process space at a predefined interval” (Bourg, Jr. et al., para.0022 discuss about the humidity sensor can be used to monitor humidity periodically about every 5 to 30 seconds which can be a predefined interval).
 	Regarding claim 27, modified ‘030 discloses “the predefined interval equals the time needed to displace an elongated food product through the process space” (Bourg, Jr. et al., para.0022 discuss about the humidity sensor can be used to monitor humidity periodically about every 5 to 30 seconds which can be a predefined interval. The user can manually displace an elongated food product through the process space at the predefined interval).
 	Regarding claim 29, modified ‘030 discloses “the system further comprises at least one air discharge for removing air from the process space” (Bourg, Jr. et al., annotated fig.2).
 	Regarding claim 31, modified ‘030 discloses “the closed processing system is a drying cabinet” (Bourg, Jr. et al., para.0013, i.e., a secondary, finishing dryer 200).


Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/083,030 in view of Bourg, Jr. et al. (US 2012/0088019) in view of Reese et al. (US 2014/0083309) claims 21-27, 29 and 31 above, and further in view of Katori et al. (US 2009/0260780).
	Regarding claim 28, modified ‘030 discloses the at least one detector.
 	Modified ‘030 discloses the at least one detector comprises a first sensor and a second sensor, wherein the first sensor is located in the process space nearby the feed opening and the second sensor is located in the process space nearby the discharge opening.
 	Katori et al. discloses  the at least one detector comprises a first sensor and a second sensor, wherein “the first sensor is located in the process space nearby the feed opening” (fig.9, humidity sensor M1 near the inlet opening) and “the second sensor is located in the process space nearby the discharge opening” (fig.9, humidity sensor M4 near the inlet opening). Modified ‘030 teaches a cooking system for cooking food. Katori et al. teaches a cooking apparatus for cooking food. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify modified ‘030 with Katori et al., by adding Katori et al.’s at least one detector to modified ‘030’s cooking system, to monitor humidity and enhance eat quality and prevent eaters feels dry and crumbling (para. 0022) as taught by Katori et al.


Claim 30 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/083,030 in view of Bourg, Jr. et al. (US 2012/0088019) in view of Reese et al. (US 2014/0083309) claims 21-27, 29 and 31 above, and further in view of Wiker et al. (US 2013/0000628).
	Regarding claim 30, modified ‘030 discloses all the features of claim limitations as set forth above except for the at least one air discharge comprises a one-way valve.
 	Wiker et al. teaches “the at least one air discharge comprises a one-way valve” (para.0054, i.e., the vent valve 60 is closed so that no air passes through the vent valve … in this way, during cooking ,air that is heated is directed solely into the cooking chamber for efficient cooking of food in the cooking chamber). Modified ‘030 teaches a cooking system for cooking food. Wiker et al. teaches a cooking apparatus for cooking food. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify ‘030 with Wiker et al., by adding Wiker et al.’s one way valve to modified ‘030’s air discharge, to control the air discharge opening for efficient cooking (para.0054) as taught by Wiker et al.
This is a provisional nonstatutory double patenting rejection.




Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 21-27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bourg, Jr. et al. (US 2012/0088019) in view of Reese et al. (US 2014/0083309).
	Regarding claim 21, Bourg, Jr. et al. discloses “a closed processing system” (fig.2) “for treating elongated food products” (intended use), comprising:
 	“a housing bounding a process space” (200 has a housing that bounding a process space), with “a feed opening arranged in the housing” (fig.2, the feed opening is the upper left opening) and “a discharge opening arranged in the housing” (fig.2, the discharge opening is the opening arranged at bottom right) “for respectively carrying elongated food products into the process space and discharging elongated food products from the process space” (see fig.2);
 	“a transport path” (the conveyor shows the transport path) “for displacing the elongated food products through the process space” (see fig.2, 12);
 	“at least one airflow generator” (210) for generating an airflow in the process space;
 	“at least one airflow conditioner” (220) for conditioning the generated airflow; and
para.0021, i.e., humidity sensor (not shown)) for detecting process conditions in the process space,
 	wherein “the detected process conditions include at least the absolute humidity” (para.0019, i.e., monitor changes in the absolute humidity) and wherein “the system is arranged to control the process conditions by adjusting the at least one airflow generator and/or at least one airflow conditioner based on the detected relative humidity” (paragraph 0019, i.e., monitoring changes in the absolute humidity in the exhaust air exiting the secondary dryer, and adjusting the fan speed in the exhaust and recirculation streams accordingly. Paragraph 0034, last six lines, i.e., said absolute humidity sensor detects a moisture disturbance in said secondary dryer … adjusts the recirculation stream fan speed as a second response to said moisture disturbance, adjusts the exhaust stream fan speed as a third response to said moisture disturbance).
 	Bourg, Jr. et al. is silent regarding the sensed humidity is the relative humidity. 
 	Reese et al. teaches “the sensed humidity is the relative humidity” (para.0017, i.e., a first relative humidity (RH) sensor for measuring the relative humidity and para.0121, i.e., a relative humidity (RH) sensor 62 is provided for sensing the relative humidity of the circulating air of the upper cavity). Bourg, Jr. et al. teaches a cooking system for cooking food. Resse et al. teaches a cooking apparatus for cooking food. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bourg, Jr. et al. with Reese et al., by replacing Bourg, Jr. et al.’s humidity sensor with Reese et al.’s relative humidity (RH) sensor (para.0007), to measure the relative humidity of circulating air in the cooking cavity for controlling proper humidity inside the cooking cavity or maintain the quality of a pre-cooked food product (abstract) as taught by 
 	Regarding claim 22, modified Bourg, Jr. et al. discloses “the at least one airflow generator is located downstream of the at least one airflow conditioner” (Bourg, Jr. et al., para.0021 discuss about the recirculation streams.  Fig.2 shows the at least one airflow generator 210 is located downstream of the at least one airflow conditioner 220 because the air is circulate substantially clockwise inside the chamber. Please noted that the air stream is blown by the fans 210 downward and circulate to inside the chamber) and wherein “the at least one airflow generator is located upstream of the transport path” (Bourg, Jr. et al., fig.2 shows the at least one airflow generator 210 is located upstream of the transport path. Please noted that the transport path starts from top to bottom).
 	Regarding claim 23, modified Bourg, Jr. et al. discloses “the at least one airflow generator is configured to control the speed of the generated airflow” (Bourg, Jr. et al., para.0007, i.e., air velocity flowing through the oven is adjusted using recirculation fan speed. Para. 0019, i.e., adjust the fan speed in the exhaust and recirculation streams accordingly. Please noted that 210 is recirculation fan).
 	Regarding claim 24, modified Bourg, Jr. et al. discloses “the at least one airflow conditioner is configured to control the temperature and/or the humidity of the generated airflow” (para.0024, i.e., However, in order to bring the temperature and recirculation fan speeds back (up or down) to the desired set point, the exhaust fan speed is adjusted, which takes moisture out of the system when increased or leaves moisture in the system when decreased, and allows the controls system to return the temperature and recirculation fan speeds to their mean-centered condition or set point. Please noted that exhaust fan is 220).
 	Regarding claim 25, modified Bourg, Jr. et al. discloses “the at least one detector is configured to detect the process conditions in the process space continuously” (Bourg, Jr. et al., para.0021 discuss about the humidity sensor. Reese et al. discuss about the type of the humidity sensor. Para.0022 discuss about the humidity sensor is capable of measuring the process conditions (humidity) continuously about every 5 to 30 seconds because this process can be repeated in a continuous manner).
 	Regarding claim 26, modified Bourg, Jr. et al. discloses “the at least one detector is configured to detect the process conditions in the process space at a predefined interval” (Bourg, Jr. et al., para.0022 discuss about the humidity sensor can be used to monitor humidity periodically about every 5 to 30 seconds which can be a predefined interval).
 	Regarding claim 27, modified Bourg, Jr. et al. discloses “the predefined interval equals the time needed to displace an elongated food product through the process space” (Bourg, Jr. et al., para.0022 discuss about the humidity sensor can be used to monitor humidity periodically about every 5 to 30 seconds which can be a predefined interval. The user can manually displace an elongated food product through the process space at the predefined interval).
 	Regarding claim 29, modified Bourg, Jr. et al. discloses “the system further comprises at least one air discharge for removing air from the process space” (Bourg, Jr. et al., annotated fig.2).
Regarding claim 31, modified Bourg, Jr. et al. discloses “the closed processing system is a drying cabinet” (Bourg, Jr. et al., para.0013, i.e., a secondary, finishing dryer 200).


 Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bourg, Jr. et al. (US 2012/0088019) in view of Reese et al. (US 2014/0083309) as applied in claims 21-27, 29 and 31 above, and further in view of Katori et al. (US 2009/0260780).
	Regarding claim 28, modified Bourg, Jr. et al. discloses the at least one detector.
 	Modified Bourg, Jr. et al. discloses the at least one detector comprises a first sensor and a second sensor, wherein the first sensor is located in the process space nearby the feed opening and the second sensor is located in the process space nearby the discharge opening.
 	Katori et al. discloses  the at least one detector comprises a first sensor and a second sensor, wherein “the first sensor is located in the process space nearby the feed opening” (fig.9, humidity sensor M1 near the inlet opening) and “the second sensor is located in the process space nearby the discharge opening” (fig.9, humidity sensor M4 near the inlet opening). Bourg, Jr. et al. teaches a cooking system for cooking food. Katori et al. teaches a cooking apparatus for cooking food. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bourg, Jr. et al. with Katori et al., by adding Katori et al.’s at least one detector having a first sensor and a second sensor to modified Bourg, Jr. et al.’s device, to monitor humidity and enhance .

 Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bourg, Jr. et al. (US 2012/0088019) in view of Reese et al. (US 2014/0083309) as applied in claims 21-27, 29 and 31 above, and further in view of Wiker et al. (US 2013/0000628).
	Regarding claim 30, modified Bourg, Jr. et al. discloses all the features of claim limitations as set forth above except for the at least one air discharge comprises a one-way valve.
 	Wiker et al. teaches “the at least one air discharge comprises a one-way valve” (para.0054, i.e., the vent valve 60 is closed so that no air passes through the vent valve … in this way, during cooking ,air that is heated is directed solely into the cooking chamber for efficient cooking of food in the cooking chamber). Bourg, Jr. et al. teaches a cooking system for cooking food. Wiker et al. teaches a cooking apparatus for cooking food. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bourg, Jr. et al. with Wiker et al., by adding Wiker et al.’s one way valve to modified Bourg, Jr. et al.’s air discharge, to control the air discharge opening for efficient cooking (para.0054) as taught by Wiker et al.

    PNG
    media_image1.png
    1149
    1074
    media_image1.png
    Greyscale




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761